Citation Nr: 0828235	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) for accrued benefits 
purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1969 to September 
1971.  He died on January [redacted], 2004.  The appellant is the 
veteran's surviving spouse.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The appellant testified in support of these claims at a 
hearing held before the undersigned Veterans Law Judge in 
Washington, D.C., in March 2008.  During this hearing, the 
appellant's representative pointed out that 38 C.F.R. § 
20.1106 applied to the appellant's claim for Dependency and 
Indemnity Compensation (DIC) benefits and raised an ancillary 
claim for service connection for leukemia secondary to Agent 
Orange.  The Board refers this matter to the RO for 
appropriate action.

The Board addresses the claim of entitlement to service 
connection for the cause of the veteran's death in the Remand 
portion of this decision, below, and REMANDS that claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran had a TDIU claim pending at the time of his 
death on January [redacted], 2004.

2.  Prior to his death, the veteran was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU for accrued benefits 
purposes are met.  38 U.S.C.A. §§ 1155, 5121 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.340, 3.341(a), 3.1000, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
being decided, VA did not provide the appellant adequate 
notice.  However, given the favorable outcome of this claim, 
discussed below, any failure to remand for additional 
notification does not prejudice the appellant in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

II.  Analysis of Claim

According to the appellant's written statements submitted 
during the course of this appeal and her hearing testimony, 
presented in March 2008, the veteran had a claim for TDIU 
pending at the time of his death, which should have been 
granted.  Allegedly, from September 2000 to January 2004, the 
veteran's service-connected disabilities were so severe, the 
veteran was unable to walk, let alone work.  The appellant 
asserts that the peripheral neuropathy in the veteran's four 
extremities particularly interfered with the veteran's 
employability as the veteran needed fully functioning 
extremities to complete his duties as a painter.  The 
appellant contends that two nonservice-connected conditions, 
hepatitis C and leukemia, also played a role in the veteran's 
unemployability and, because these conditions developed 
secondary to an in-service gunshot wound and in-service Agent 
Orange exposure, they should be considered in deciding 
whether the appellant is entitled to accrued benefits based 
on the veteran's pending TDIU claim.  

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2007); 38 C.F.R. 3.1000(a) (2007) 
(as amended 71 Fed. Reg. 78,368 (effective Jan. 29, 2007)).  
Upon the death of a veteran, such benefits may be paid to his 
or her spouse if certain criteria are met.  38 C.F.R. 
3.1000(a)(1)(i) (2007).

To receive such benefits, an application therefor must be 
filed within one year after the date of death.  38 C.F.R. § 
3.1000 (c) (2007).  In this case, the appellant's accrued 
benefits claim meets this requirement having been received by 
the RO in October 2004, less than a year after the veteran's 
January 2004 death.
The law pertinent to claims for accrued benefits was amended 
in January 2003 to eliminate a prior two-year restriction on 
the payment of accrued benefits.  The amendment applies in 
cases such as this, where a veteran's death occurred on or 
after December 16, 2003, the effective date of the amendment.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651 (Dec. 16, 2003).  Under the amended 
version of 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2007), 
the appellant may receive the full amount of an award for 
accrued benefits based on the date eligibility is 
established.

According to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim for such benefits pending at the time of his death, or 
be entitled to such benefits under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  A consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of his death, the surviving spouse has no 
claim upon which to derive her own application.  Id. at 1300.

In this case the record reflects that the veteran had a TDIU 
claim pending at the time of his death on January [redacted], 2004.  
The RO received this claim (a VA Form 21-8940 (Veteran's 
Application For Increased Compensation Based On 
Unemployability)) in July 2003, less than a year before the 
veteran died.  According to the claim form, the veteran last 
worked full time in September 2000, as a painter and model 
refinisher, but his service-connected disabilities began to 
affect his employment prior to that time, in September 1999.

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than 100 percent, 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities provided the following percentages are 
met.  If unemployability is the result of a single service-
connected disability, that disability must be ratable at 60 
percent or more.  If unemployability is the result of two or 
more service-connected disabilities, at least one must be 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

In determining whether, during his lifetime, the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, the 
adjudicator must assess whether the veteran, in light of such 
disabilities, was capable of performing the physical and 
mental acts required by employment, not whether he was able 
to find employment.  See VanHoose v. Brown, 4 Vet. App. 361 
(1993).

At the time the veteran filed his TDIU claim, he was service 
connected for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling, diabetes mellitus, Type 
II, evaluated as 20 percent disabling, residuals of a shell 
fragment wound of the left upper extremity with multiple 
retained foreign bodies, evaluated as 10 percent disabling, 
peripheral neuropathy of the right and left upper and lower 
extremities, each evaluated as 10 percent disabling, and 
dermatitis, evaluated as 0 percent (noncompensably) 
disabling.  The combined evaluation for such disabilities was 
90 percent, effective from March 19, 2003.

This degree of disability meets the percentage requirements 
of 38 C.F.R. 
§ 4.16(a).  The question thus becomes whether, during the 
veteran's lifetime, his service-connected disabilities 
rendered him unable to secure or follow a substantially 
gainful occupation.

The medical evidence of record establishes that, prior to his 
death, the veteran had serious medical problems, which were 
not service connected and interfered with his employability.  
Since the veteran filed his TDIU claim, multiple medical 
professionals have specifically opined to this effect.  
Nevertheless, the clinical evidence of record and reports of 
VA examinations dated during the same time period reflect 
that the veteran's service-connected disabilities, on their 
own, precluded the veteran from securing or following a 
substantially gainful occupation.  No medical professional 
has specifically opined to this effect, but their comments, 
considered collectively, indicate that such is the case.  For 
instance, in July 2001, three physicians found that the 
veteran's PTSD, just one of the service-connected 
disabilities at issue, substantially impaired his 
occupational functioning.  In January 2003, another physician 
opined that the veteran's diabetes mellitus involved severe 
neuropathy, which was causing severe foot pain and limiting 
the veteran's ability to be active on a daily basis.  During 
a VA examination conducted in June 2003, a VA examiner 
indicated that one of the veteran's nonservice-connected 
medical problems, hepatitis C, was aggravating his service-
connected neuropathy.  In March 2008, a physician indicated 
that the veteran's service-connected diabetes and peripheral 
neuropathy, in part, were weakening his overall health.  
Given these medical professionals' assessments regarding the 
individual severity of the veteran's PTSD, diabetes and 
diabetes-related neuropathy, the Board believes that, 
collectively, these disabilities precluded the veteran from 
securing or following a substantially gainful occupation, 
particularly in the field in which he had worked for many 
years prior to the worsening of his disabilities.

Given the foregoing finding, the Board concludes that the 
criteria for entitlement to a TDIU for accrued benefits 
purposes are met.  Inasmuch as the evidence in this case 
supports the appellant's claim, such claim must be granted.  


ORDER

A TDIU for accrued benefits purposes is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She asserts that the 
veteran's unexpected demise at the age of 52 resulted from 
his service-connected disabilities and other disabilities, 
including hepatitis C and leukemia, which developed secondary 
to his service, during which he sustained a gunshot wound and 
was exposed to Agent Orange.  She believes that the veteran's 
hepatitis C, which necessitated a liver transplant and 
ultimately played a role in his death, was caused by a blood 
transfusion the veteran received during his six-week in-
service hospitalization, blood to blood contact during the 
in-service combat operation when the veteran was wounded, 
blood clotting agents, or the sharing of razors and 
toothbrushes during service.  She further contends that a 
physician told her Agent Orange exposure caused the leukemia 
the veteran was diagnosed with on the day of his death.  
Alternatively, the appellant asserts that the veteran's 
health became so debilitated from his multiple service-
connected disabilities, when he developed other nonservice-
connected disabilities, he was not able to resist or fight 
the symptomatology thereof.  Additional action is necessary 
before the Board decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the appellant adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, during the appellant's March 2008 hearing, the 
appellant's representative identified pertinent, outstanding 
medical records that need to be obtained in support of this 
appeal.  The representative pointed out that although the RO 
thrice attempted to obtain such records in the past, it 
mistakenly misidentified the records when sending the written 
requests.  The representative clarified that the missing 
records are from the veteran's six-week in-service 
hospitalization for a gunshot wound at the 67th Evacuation 
Hospital at Qui Nhon beginning in May 1970.  Allegedly, this 
facility moved to Pleiku in 1972 and, beginning then, came 
under the auspices of the 67th Medical Group, the U.S. Army 
Health Services Group and the U.S. Army Hospital in Saigon.  
The representative requests that VA search all of these 
facilities in an attempt to obtain the pertinent records.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
a medical opinion must be obtained in support of the claim 
bei
ng 
rem
and
ed.  
The
medical evidence of record reflects that the veteran had 
mul
tip
le 
sev
ere 
dis
abi
lit
ies
prior to his death, any one of which, alone, could have 
con
tri
but
ed 
to, 
or 
cau
sed
,
his death.  To date, VA has not obtained an opinion 
add
res
sin
g 
thi
s 
mat
ter
.  
Suc
h
an opinion is crucial in this case as there is not sufficient 
med
ica
l 
inf
orm
ati
on 
of
record to determine the etiology of the veteran's death or to 
res
pon
d 
to 
the
appellant's assertions.  

The Board REMANDS this case for the following action:

1.  Exhaust all avenues of development in 
an effort to secure and associate with 
the claims file all records of the 
veteran's six-week in-service 
hospitalization for a gunshot wound at 
the 67th Evacuation Hospital at Qui Nhon 
beginning in May 1970.  In so doing, 
consider that the records housed in this 
facility might now be housed in a 
facility under the auspices of the 67th 
Medical Group, the U.S. Army Health 
Services Group or the U.S. Army Hospital 
in Saigon.  

2.  After the foregoing records are 
received, forward the veteran's claims 
file to an appropriate specialist for 
review and ask the specialist to confirm 
in his written report that he conducted 
such a review.  Based thereon, the 
specialist should:

a) considering the veteran's medical 
and service histories reported 
during his lifetime, all of the 
medical evidence in the claims file, 
and the appellant's contentions, 
record in detail the veteran's risk 
factors for developing hepatitis C; 

b) opine whether the veteran's 
hepatitis C and leukemia are at 
least as likely as not related to 
the veteran's service, including his 
alleged blood transfusion(s), blood-
to-blood contact, sharing of 
toothbrushes and razors, and 
presumed exposure to Agent Orange;  

c) opine whether any service-
connected disability or disability 
related to the veteran's service was 
the immediate or underlying cause of 
the veteran's death, or 
etiologically related thereto; 

d) if not, opine whether any 
service-connected disability or 
disability related to the veteran's 
service contributed substantially or 
materially to such death, combined 
to cause it, or aided and lent 
assistance to the production 
thereof;

e) in so opining consider the 
collective effect of the veteran's 
service-connected disabilities and 
all other disabilities related to 
the veteran's service and whether, 
as alleged, they might have 
debilitated the veteran to such an 
extent, he was unable to resist or 
fight the symptoms of his 
nonservice-connected disabilities; 
and

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

3.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted, provide the appellant and her 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 


VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


